Citation Nr: 0402298	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active military service from March 
1958 to April 1960 and subsequent active and inactive duty 
for training with the Army Reserves at various times.

This case comes before the Board of Veterans' Appeals (the 
Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which determined that new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
essential hypertension had been submitted but also determined 
that the evidence was against service connection.  In 
December 2001, the Board reviewed the case and agreed that 
new and material evidence had been submitted; however, the 
Board remanded the case for additional development.  

The veteran testified before the undersigned member of the 
Board in August 2001 and again in July 2003. 


FINDING OF FACT

Competent medical evidence reflects that it is at least as 
likely as not that hypertension began during active service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

"Hypertension" means persistently high arterial blood 
pressure.  Various criteria for what is considered elevated 
blood pressure have been suggested, and according to some 
medical authorities the threshold is a systolic pressure of 
140 and a diastolic pressure of 90.  Hypertension may have no 
known cause (essential or idiopathic h.) or be associated 
with other primary diseases (secondary h).  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).

The service medical records (SMRs) reflect that the veteran 
was twice hospitalized for duodenal ulcer treatment during 
active service.  During these hospitalizations, some 
hypertensive blood pressure readings were taken; however, no 
diagnosis of hypertension was made during active service.  
The veteran was discharged from active service in April 1960.  

The veteran underwent a VA compensation and pension 
examination for his duodenal ulcers in May 1960.  The report 
notes a sitting blood pressure reading of 144/106 and a 
recumbent blood pressure reading of 146/104.  

The veteran requested service connection for hypertension in 
June 1960.  A September 1960 VA compensation and pension 
examination report reflects blood pressure readings of 
148/84, 138/86, 138/90, and 140/88.  An electrocardiogram was 
normal.  The veteran reported that when he bent over his head 
felt like it would burst.  The examiner reported that no 
evidence of hypertension was found during the examination.  
The RO denied service connection for hypertension in a 
December 1960 rating decision.  

The veteran was hospitalized by VA during October and 
November 1961 for an active duodenal ulcer.  A slight 
systolic murmur was heard but no cardiomegaly was found.  No 
blood pressure readings are recorded in the hospital report; 
however, the report does contain an assessment of rule out 
essential hypertension.  A May 1964 VA compensation and 
pension examination report contains a blood pressure reading 
of 140/80, but no diagnosis of hypertension.  

A June and July 1963 hospitalization report shows blood 
pressure readings with no assessment of the readings.

In October 1972, the veteran submitted statements in which he 
reported a February 1972 hospitalization and diagnosis of 
hypertension at East Orange VA hospital.  He claimed that a 
vaccine administered in June 1963 while in the Army Reserves 
caused his current hypertension.  His service connection 
claim was denied in November 1972.  

In February and June 1973, the veteran alleged that his 
hypertension was related to his service-connected ulcer 
condition.  He submitted a blood pressure reading of 220/120, 
dated in May 1973, from Dr. George Lassiter.  In April 1994, 
he indicated that his high blood pressure was first noted in 
1958 at Fort Dix hospital during hospitalization for an ulcer 
condition, and asserted it was related to the stress of his 
military service responsibilities. 

In June 1999, J. Michael Kirschenbaum, M.D., reported having 
treated the veteran for hypertension since 1960.  

The veteran underwent VA hospitalization in October 1999 for 
hypertensive cardiovascular disease.  He had complained of 
chest discomfort.  

In a January 2000 rating decision, the RO determined that the 
evidence submitted was not new and material evidence.  

In February 2000, Dr. Kirschenbaum reported that hypertension 
might have been triggered by a reaction to an immunization 
received during inactive duty training in 1963.  

The veteran underwent a VA hypertension compensation and 
pension examination in March 2000.  The examiner reviewed the 
claims file and noted a history of well-documented 
hypertension.  The examiner also noted that the claims file 
contained a medical article addressing the sequelae of 
various vaccines, which did not associate hypertension with 
hypersensitivity to any vaccine.  The examiner concluded that 
there is no evidence that a vaccine caused hypertension; 
however, the examiner stated that it was "fairly likely" 
that the veteran's labile hypertension did evolve into a need 
for treatment since the 1960s.  

In a June 2000 rating decision, the RO denied service 
connection for hypertension without mentioning whether any 
evidence was new and material.  

In August 2001, the veteran testified before the undersigned 
member of the Board that he had elevated blood pressure 
during hospitalization for an ulcer prior to his discharge 
from active military service and after a vaccination in 1963.

As noted in the introduction, in December 2001, the Board 
determined that the veteran had submitted new and material 
evidence sufficient to reopen the claim.  The Board then 
remanded the case for additional development.  

In February 2002, the RO sent a VCAA notice letter to the 
veteran and his representative.

In May 2002, Dr. Kirschenbaum denied treating the veteran 
since April 30, 1999. 

In July 2002, the March 2000 VA examiner provided an addendum 
opinion.  The examiner reviewed the claims files and found no 
evidence of sustained high blood pressure or hypertension 
during active service and found no relationship between a 
service connected ulcer condition (by causation or 
aggravation) and hypertension.  

VA outpatient treatment reports that have been associated 
with the claims files do not address the relationship between 
hypertension and active service.  

In August 2002, a physician (signature illegible) of the 
Orono Medical Center (hereinafter referred to as the Orono 
physician) reviewed the SMRs and noted a history of elevated 
blood pressure readings in 1960 with treatment for high blood 
pressure within one year of discharge.  The Orono physician 
found elevated blood pressure readings from 1958 through 1960 
and high blood pressure readings recorded in June 1963 to be 
consistent with hypertension.  The Orono physician concluded 
by stating, "I believe that [the veteran's] hypertension may 
be due to his service in the U.S. Army." 

In September 2002, Mary-Lib Eyerer, M.D., reported having 
reviewed the SMRs dated between 1958 and 1960 and stated, 
"Your hypertension clearly began during the period when you 
were in the Armed Services."  The doctor noted abnormal 
blood pressure readings with systolic readings up to 180 and 
diastolic readings up to 106 and included blood pressure 
readings observed during a brief hospitalization in 1963.  
Dr. Eyerer noted that the veteran was under extreme stress 
during active service and had even developed an ulcer.  The 
doctor found it very unusual that hypertension developed at 
such an early age and concluded that it was exacerbated by 
"the unusually extreme stresses of your job" during active 
service.  

In September 2002, Dr. Kirschenbaum reported having reviewed 
the SMRs and stated, "I believe that your hypertension may 
be due to your service in the U.S. Army."

In February 2003, the veteran reported that he still expected 
one more medical opinion from a physician who reviewed his 
records; however the physician had left the area and could 
not be located.  The veteran stated that he would send in 
that opinion if he could locate the physician.  

In July 2003, the veteran testified before the undersigned 
member of the Board that his VA compensation and pension 
examiner indicated to him that it was at least as likely as 
not that hypertension began during active service.  He 
testified that he had received a copy of his entire claims 
files from the RO, which he supplied to each of his private 
physicians who then offered the favorable opinions.  




II.  VCAA

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
(i.e., to VA) that is necessary to substantiate the claim.  
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
February 2002 letter, the RO invited the veteran to submit 
any evidence or argument, offered to assist in obtaining that 
evidence, and gave notice that a VA examination might be 
offered or that a medical opinion might be obtained. 

The veteran has been notified as to the laws and regulations 
governing service connection for hypertension.  A rating 
action, an SOC, and an SSOC have advised him of the evidence 
considered in connection with his claim, and what evidence 
that is potentially probative or not probative of the claim.  
38 C.F.R. § 3.159(b)(1), (e).  The RO has attempted to 
obtain, and has associated with the claims file, all 
pertinent VA medical records.  The veteran has submitted any 
pertinent private medical records available.  

Through the above efforts, VA has met its notice and duty to 
assist obligations under the VCAA.  Moreover, because the 
decision below is favorable to the veteran, no unfair 
prejudice to the veteran could result.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  


III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

"Chronic diseases", as defined at 38 C.F.R. § 3.307 and 
3.309, are accorded special consideration for service 
connection.  In this case, cardiovascular renal disease, 
including hypertension, is considered to be a "chronic 
disease" within the meaning of 38 C.F.R. § 3.309(a).

Medical evidence has been submitted both for and against the 
claim.  It is the Board's duty to determine whether the 
favorable evidence is at least in relative equipoise.  

The favorable medical evidence includes the opinions of Drs. 
Kirschenbaum and Eyerer, and the Orono physician.  Each 
appears to have reviewed the claims files prior to offering 
their opinions.  Dr. Kirschenbaum found military service 
might have caused hypertension or in the alternative, an 
immunization might have triggered hypertension.  Dr. Eyerer 
found with certainty that hypertension began during active 
service.  The Orono physician found the high blood pressure 
readings during and since active service to be consistent 
with hypertension.  

Unfortunately, relatively little weight can be assigned to 
Dr. Kirschenbaum's opinions as those opinions merely state 
that active service "might" have caused hypertension.  
Alternatively, one might conclude that Dr. Kirschenbaum felt 
that hypertension was present in 1960, as the letter seems to 
claim treatment for hypertension since 1960.  This might be 
construed to be evidence of disabling hypertension within a 
year of discharge.  However, because of ambiguity, Dr. 
Kirschenbaum's opinions are insufficient grounds to find it 
"at least as likely as not" that hypertension began during 
or was otherwise caused by active service.  

Dr. Eyerer, on the other hand, stated unequivocally that 
hypertension began during active service.  The Board 
questions Dr. Eyerer notation of a systolic reading of 180 
during active service, as this blood pressure reading is not 
readily apparent from a review of the SMRs.  The SMRs do, 
however, contain other hypertensive blood pressure readings, 
albeit lower than 180, and the May 1960 VA examination report 
also contains two hypertensive blood pressure readings.  
Thus, even if a systolic blood pressure reading of 180 were 
to remain unverified, there is sufficient support in the SMRs 
for Dr. Eyerer's conclusion that hypertension clearly began 
during active service.  Dr. Eyerer's opinion therefore 
remains plausible and persuasive.   

The Orono physician noted elevated blood pressure readings 
during active service and in June 1963; however, the Orono 
physician concluded only that hypertension "may" be due to 
service.  This opinion, like Dr. Kirschenbaum's, is too scant 
to conclude that it is "at least as likely as not" that 
hypertension began during or was otherwise caused by active 
service.  

Turning to the evidence arguing against service connection, 
the Board notes that the VA examiner reviewed the same SMRs 
and concluded that there was no evidence of "sustained" 
high blood pressure during active service.  The Board finds 
this opinion to be plausible and persuasive, as it appears to 
be based on correct facts.  

Although the veteran has attempted to link hypertension to 
active service, he, as a layman without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical matter such as the diagnosis or 
etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, no weight 
can be attached to his opinion in this matter.

Disregarding Dr. Kirschenbaum's and the Orono physician's 
opinions, the Board finds that the remaining two opposing but 
persuasive medical opinions are in a state of relative 
equipoise, i.e., it is as likely as not that hypertension 
began during active service.  Therefore, the benefit of the 
doubt doctrine is for application and the Board must grant 
service connection for hypertension.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).   


ORDER

Service connection for hypertension is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



